 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMAAL THOMAS,                                     No. 2:16-02691 JAM CKD P
12                       Plaintiff,
13           v.                                          FINDINGS AND RECOMMENDATIONS
14    CHAD DARLING, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se in this civil rights action filed pursuant to 42

18   U.S.C. § 1983. Plaintiff alleges that defendants Darling, Pizzaro, Camp, and Haring, all

19   correctional officers at California State Prison-Sacramento (“CSP-Sac”), violated his Eighth

20   Amendment rights through their use of excessive force as well as their deliberate indifference to

21   his serious medical needs on September 24, 2015. See ECF Nos. 1 (Complaint), 7 (Screening

22   Order). Currently pending before the court is a motion for summary judgment filed by

23   defendants Camp, Haring, and Pizarro. ECF No. 44. The motion has been fully briefed by the

24   parties. See ECF Nos. 58, 61. Defendant Darling, who is represented by separate counsel, has

25   not filed a motion for summary judgment. For the reasons that follow, the undersigned

26   recommends granting the motion for summary judgment.

27

28
                                                        1
 1       I.      Allegations in the Complaint1
 2            On September 24, 2015, while throwing a football with other inmates on the C-Facility
 3   exercise yard at CSP-Sac, plaintiff began “to feel dizzy and experience symptoms of a syncopal
 4   episode.” ECF No. 1 at 9. At approximately the same time, there was an incident near the
 5   basketball courts that caused all the inmates on the yard to be ordered to sit down. Id. at 10.
 6   “Due to plaintiff’s dizzy spells and being concerned for his own safety plaintiff was a little bit
 7   slower than other inmates to sit down….” Id. Defendant Darling then “blind sided” plaintiff by
 8   hitting him in the left arm, chest, head, ankle, and shoulder which caused plaintiff to fall to the
 9   ground. Id. Defendant Darling then stepped on plaintiff “purposely digging the cleats of his
10   boots into Thomas’s left arm tearing the flesh and causing severe wanton pain.” Id. Defendant
11   Darling then proceeded running to the incident on the basketball courts. Id.
12            A short time later, defendant Darling together with defendants Pizarro, Camp, and Haring
13   approached plaintiff who was sitting in the grassy area of the exercise yard. ECF No. 1 at 11.
14   Defendants had their pepper spray bottles and batons in hand. Id. Plaintiff stood up “in fear of
15   being assaulted again by [defendant] Darling and the accompanying officers. Id. at 12. He also
16   told the officers about his need for medical care based on his “syncopal symptoms and the pain
17   from being assaulted by C/O Darling.” Id. Plaintiff “attempted to comply with being
18   [hand]cuffed…,” but as soon as he mentioned filing a grievance against the officers, defendant
19   Darling pepper sprayed plaintiff in the eyes and face. ECF No. 1 at 13. “This blinded Thomas
20   immediately.” Id.     A riot between several inmates and the defendant officers then ensued. Id.
21            Plaintiff was ultimately placed in plastic zip ties by an unidentified correctional officer
22   and escorted off the exercise yard. ECF No. 1 at 13. Plaintiff was not provided with medical care
23   for his bloody arm and ankle or his pain in his eyes and chest until four hours later. Id. at 13-14.
24            Plaintiff alleges that defendants Haring, Pizarro, and Camp failed to protect him from
25   Darling’s use of excessive force. ECF No. 1 at 17. He also alleges that all the defendants were
26
     1
27    The allegations in the complaint may be construed as an affidavit in opposition to summary
     judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure when they are made under
28   penalty of perjury. See Schroeder v. McDonald, 55 F.3d 454, 460 (9th Cir. 1995).
                                                     2
 1   deliberately indifferent to his serious medical needs when they ignored his requests for treatment
 2   for his dizziness, syncope, and pain resulting from defendant Darling’s assaults. Id. at 18-19.
 3       II.      Motion for Summary Judgment
 4             Defendants’ motion asserts that there is no genuine issue of material fact in dispute
 5   establishing that they were deliberately indifferent to threats to plaintiff’s safety. ECF No. 44 at
 6   12-15. Secondly, defendants argue that there is no evidence that they were deliberately
 7   indifferent to plaintiff’s serious medical needs. Id. at 16-19. As an additional basis to grant
 8   summary judgment, defendants contend that they are entitled to qualified immunity because no
 9   violation of plaintiff’s constitutional rights occurred. Id. at 20.
10             After being afforded an extension of time, plaintiff submitted an opposition to defendants’
11   summary judgment motion on January 28, 2019. ECF No. 58. Plaintiff contends that defendants
12   failed to diffuse the situation or to intervene when defendant Darling approached plaintiff a
13   second time armed with pepper spray and yelling racial insults. Id. at 10. Plaintiff further argues
14   that all of the defendants conspired with one another to violate his constitutional rights.
15   “Defendants Pizarro, Camp, and Haring acted in concert when they encouraged and participated
16   with Darling in using degrading, racists [sic], and vulgar language toward Plaintiff and
17   surrounding inmates, knowingly inciting violence which placed Plaintiff’s life in immediate harm
18   and/or at risk of being assaulted.” Id. at 4. In his opposition, plaintiff does not limit his deliberate
19   indifference claim to his serious heart condition, but also “other serious medical conditions”
20   including his injury from defendant Darling’s initial use of excessive force. ECF No. 58 at 16.
21             By way of reply, defendants first point out that plaintiff’s opposition was filed beyond the
22   extended deadline granted by the court even with the benefit of the prison mailbox rule.2 ECF
23   No. 61 at 3-4. Next, defendants assert that plaintiff expanded his theory of liability on the
24   medical indifference claim from his original heart-related syncope episode described in his
25   complaint. Id. at 6. With respect to the failure to protect plaintiff from Darling’s use of pepper
26
     2
27    In light of plaintiff’s pro se status as well as the voluminous amount of records and declarations
     submitted with his opposition which are not easy for a prisoner to obtain, the court will not strike
28   plaintiff’s opposition on the basis that it was filed two days late.
                                                           3
 1   spray, defendants highlight the lack of any admissible evidence from which a rational jury could
 2   find that they were subjectively aware of any risk to plaintiff’s safety. Id. at 7-8. “Plaintiff’s
 3   speculation about what Defendants may have known is not enough to create a material dispute of
 4   fact” to survive summary judgment. Id. at 8. Even accepting plaintiff’s statement that he told
 5   defendants of his medical symptoms and Darling’s initial use of force against him, there was not
 6   sufficient time nor opportunity for defendants to intervene in light of the other inmates on the
 7   exercise yard who attacked defendants. Id. at 8-9. Lastly, regarding the allegations that
 8   defendants’ words and insults provoked the prison riot, defendants once again assert that this did
 9   not increase any risk of harm to plaintiff. Id. “[T]heir alleged actions would only expose
10   themselves to the risk of being harmed by the inmates who were insulted or threatened.” Id. For
11   all these reasons, defendants request the court to grant their summary judgment motion.
12           III.      Evidentiary Objections
13                  In addition to their reply, defendants filed objections to plaintiff’s exhibits in opposition to
14   summary judgment. ECF No. 61-1. Defendants challenge the majority of the medical records
15   plaintiff attached to his opposition on the basis that they are not relevant to the events of
16   September 24, 2015, they contain inadmissible hearsay, and lack a proper foundation. Id. at 5.
17   Defendants also move to strike portions of plaintiff’s affidavit that contains his lay opinion and
18   speculation about Dr. Moghaddam’s review of his medical chart. Id.
19                  It is not the practice of this court to rule on evidentiary matters individually in the context
20   of summary judgment. Accordingly, to the extent the court necessarily relied on evidence that
21   has been objected to, the court relied only on evidence it considered to be admissible. See Fed. R.
22   Civ. P. 56(c)(4); see also Block v. City of Los Angeles, 253 F.3d 410, 419 (9th Cir. 2001)
23   (holding that it was an abuse of discretion for the district court, at the summary judgment stage, to
24   consider information from an affidavit based on inadmissible hearsay rather than the affiant's
25   personal knowledge).
26   /////
27   /////
28   /////
                                                                4
 1
           IV.      Facts3
 2
                 On September 24, 2015, plaintiff was a CDCR inmate incarcerated at CSP-Sacramento.
 3
     Defendants’ Statement of Undisputed Facts (“DSUF”) at ¶ 1-2. Defendants Pizarro, Camp and
 4
     Darling were all employed at CSP-Sac as Correctional Officers. DSUF at ¶ 3-5. Defendant
 5
     Haring was employed as a Correctional Sergeant at CSP-Sac. DSUF at ¶ 6.
 6
                 CSP-Sacramento consists of four separate facilities: Facility A, Facility B, Facility C, and
 7
     a Short-Term Restricted Housing unit. DSUF at ¶ 7. There are separate open-air recreational
 8
     yards for Facility A, B, and C. DSUF at ¶ 8. Each recreational yard is monitored by Pelco
 9
     security cameras. DSUF at ¶ 9. The yard security cameras recorded the events that took place on
10
     the Facility C exercise yard on September 24, 2015 from approximately 10:09 a.m. to 10:29 a.m.
11
     DSUF at ¶ 10. This security camera footage was saved in an encrypted video file format that
12
     cannot be tampered with or converted into another video file format. DSUF at ¶ 11. The security
13
     camera footage contains no audio. ECF No. 45. The authenticity of the video is undisputed.
14
                 An inmate stabbing and fight occurred near the upper basketball court on the exercise yard
15
     of Facility C prior to the events at issue in the present lawsuit. DSUF at ¶ 12; see also C Yard
16
     Cam 8 at 10:09:40-10:10:10. The stabbing prompted custody staff to order all of the inmates on
17
     the recreational yard to get down and called for a “Code One” staff response. DSUF at ¶ 13.
18
     During a Code One response, staff members who are designated “Code One” will respond to the
19
     security incident, while staff members who are designated “Code Two” will prepare to assist the
20
     “Code One” responders if necessary. DSUF at ¶ 14.
21
                 Defendants Pizarro, Haring, and Camp were among the correctional officers who
22
     responded to the Code One at the upper basketball court. DSUF at ¶ 15. While in the area of the
23
     upper basketball court, defendant Darling informed defendant Haring that he had used force on an
24
     inmate in the exercise yard who refused to get down during the alarm. DSUF at ¶ 16. That
25
     inmate was identified as plaintiff. ECF No. 44-6 at 2 (Haring Declaration); ECF No. 44-7 at 2
26
     (Pizarro Declaration); ECF No. 44-8 at 2 (Camp Declaration). Defendant Haring then ordered
27

28   3
         All facts are undisputed unless otherwise indicated.
                                                         5
 1   Pizarro and Camp to assist with taking plaintiff into custody. DSUF at ¶ 17. Defendants did not
 2   know at that time and had no reason to believe that defendant Darling had previously used
 3   excessive force as described in the complaint against plaintiff. DSUF at ¶ 18.
 4          At approximately 10:16 a.m., Haring, Camp, Pizarro, and Darling walked from the upper
 5   basketball court to the lower soccer field where plaintiff was seated. DSUF at ¶ 19; C Yard PTZ
 6   7 at 10:16:48-10:18:05; C Yard Cam 8 at 10:16:47-10:18:05. Defendant Darling was the officer
 7   who approached plaintiff first, followed by Camp and Pizarro, and then defendant Haring. DSUF
 8   at ¶ 23. What happened next is disputed between the parties.
 9              A. Defendants’ Version of the Use of Force
10          Defendants contend that plaintiff stood up from a seated or crouched position as all four
11   officers approached. ECF No. 44-6 at 2; ECF No. 44-7 at 2; ECF No. 44-8 at 2; C Yard PTZ 7 at
12   10:18:00-10:18:05; C Yard Cam 8 at 10:18:00-10:18:05. At about the same time, another inmate
13   in the vicinity by the name of Sullivan, stood up from a seated position and began to speak to
14   nearby inmates. ECF No. 4407 at 3; see also C Yard PTZ 8 at 10:17:48. Defendant Pizarro does
15   not remember what Inmate Sullivan said specifically, but he believed that it was an effort to
16   antagonize or “rile up the other inmates” on the yard. ECF No. 44-7 at 3. Pizarro ordered Inmate
17   Sullivan to sit back down several times. ECF No. 44-7 at 3. However, he remained in a crouched
18   position. ECF No. 44-7 at 3; C Yard PTZ 7 at 10:17:48-10:18:12; C Yard Cam 8 at 10:17:48-
19   10:18:23. Defendants Camp and Haring noticed that other inmates in the same area, including
20   Inmate Wilson, were also in a squatting position when they should have been completely seated.
21   ECF No. 44-6 at 2; ECF No. 44-8 at 2. Defendants Camp and Haring ordered these inmates to sit
22   back down on the ground. ECF No. 44-6 at 2; ECF No. 44-8 at 2. Defendant Haring called for a
23   Code Two response once these inmates refused to obey these orders. DSUF at ¶ 26. A Code
24   Two response indicates that Code One staff members are experiencing a situation that they cannot
25   handle by themselves. DSUF at ¶ 27.
26          Defendant Pizarro noticed that plaintiff then took “a bladed or fighting stance.” ECF No.
27   44-7 at 3. Multiple inmates then rose to their feet and ran towards the four defendants. ECF No.
28   44-6 at 2; ECF No. 44-7 at 3; see also C Yard PTZ 7 at 10:18:22-10:18:25; C Yard Cam 8 at
                                                       6
 1   10:18:24-10:18:35. According to Pizarro, plaintiff charged at defendant Darling and tackled him
 2   to the ground. ECF No. 44-7 at 3; C Yard PTZ 7 at 10:18:26-10:18:30; C Yard Cam 8 at
 3   10:18:28-10:18:30.
 4          Inmate Wilson charged defendants Pizarro and Camp who both deployed their pepper
 5   spray towards him. ECF No. 44-7 at 3; ECF No. 44-8 at 2. Inmate Wilson ran into defendant
 6   Camp who was knocked to the ground. ECF No. 44-7 at 3; ECF No. 44-8 at 2. Defendant Camp
 7   was “hit and kicked multiple times” while on the ground and “inadvertently exposed to pepper
 8   spray during this attack.” ECF No. 44-8 at 2. The only two officers who remained standing,
 9   Haring and Pizarro, were the individuals who deployed their pepper spray canisters on the
10   attacking inmates. ECF No. 44-6 at 2; ECF No. 44-7 at 4. One unidentified inmate “pushed
11   through the bursts of pepper spray” and punched defendant Haring on the right side of the face.
12   ECF No. 44-6 at 2.
13          Defendant Pizarro observed plaintiff get on top of defendant Darling and punch him
14   multiple times. ECF No. 44-7 at 3-4. He then noticed Inmates Sullivan, Ziegler, and Bellows
15   punching defendant Darling while he was on the ground. ECF No. 44-7 at 4. Inmates Sullivan
16   and Ziegler retreated in response to the pepper spray. Plaintiff and Inmate Bellows retreated
17   after they were struck with a baton by defendant Pizarro. ECF No. 44-7 at 4.
18              B. Plaintiff’s Version of the Use of Force
19          Plaintiff denies ever taking a bladed or fighting stance as the defendants approached him.
20   Id. at ¶ 16. Plaintiff does admit standing up, but only “in response to Darling’s threats directed to
21   me of bringing further physical harm to me….” Id. at ¶ 17. According to plaintiff, he never
22   charged or tackled defendant Darling. Id. at ¶ 21. Instead, he “blindly” ran into Darling and
23   tripped over him after he was pepper sprayed in the face and eyes. Id. at ¶ 22-23; see also C Yard
24   Cam 8 at 10:18:26 (plaintiff pepper sprayed by defendant Darling). Plaintiff was then hit in the
25   head and back “by what felt like a fist,” but was actually defendant Pizarro’s baton. Id. at ¶ 23,
26   26.
27          Plaintiff also submitted sworn declarations from five other inmates who were located at
28
                                                        7
 1   various parts of the exercise yard during the events at issue. See ECF No. 58 at 97-114.4 These
 2   inmates averred that defendants approached plaintiff using vulgar language and that defendants
 3   Pizarro and Darling approached while shaking their pepper spray canisters. See ECF No. 58 at
 4   105-106, ¶¶ 5, 7; ECF No. 58 at 97, 99; ECF No. 58 at 101, 204.
 5          The parties agree that security Code Two responders arrived on scene after all of the
 6   events in dispute occurred. DSUF at ¶ 36. Defendants Haring and Camp were escorted off of the
 7   exercise yard to receive medical treatment. DSUF at ¶ 39. Plaintiff was taken into custody by an
 8   unidentified correctional officer. DSUF at ¶ 40.
 9          Plaintiff points out that even though he was issued a rules violation report (CDC-115) and
10   criminally charged in the Sacramento County Superior Court for the events that occurred on
11   September 24, 2015, these were both dismissed. ECF No. 58 at ¶ 20.
12          The security camera evidence shows that the entire encounter between plaintiff and
13   defendants on the soccer field transpired very rapidly during an approximate 35-43 second period
14   of time. See C Yard PTZ 7 at 10:18:05-10:18:40; C Yard Cam 8 at 10:18:05-10:18:48. Due to
15   the distance between the security cameras and the actual incident on the soccer field, however, the
16   security camera footage is not dispositive of who did what to whom once multiple inmates stood
17   up and approached defendants Darling, Haring, Camp, and Pizarro.
18              C. Facts Relevant to Plaintiff’s Medical Condition
19          In his affidavit, plaintiff states that after he was initially struck by defendant Darling, he
20   “continued to have chest pains, trouble breathing, blurred vision, trouble standing… and [was]
21   constantly hunch[ed] over gasping for air while suffering from severe pain….” ECF No. 58 at ¶
22   35; see also C Yard PTZ 4 at 10:14:00-10:15:45. Plaintiff also submitted a Health Care Services
23   Request Form that he completed on September 25, 2015 complaining of joint pain in his left arm
24   with bruises and dried up blood. ECF No. 58 at 80. As a result of this request form, plaintiff was
25   seen by Registered Nurse D. Russell on September 28, 2015 who noted an abrasion to the “inner
26   aspect” of plaintiff’s elbow. ECF No. 58 at 82. Plaintiff’s Medtronic cardiac remote monitor was
27
     4
      The majority of these declarations concern the events that transpired between plaintiff and
28   defendant Darling which are not at issue in the present motion.
                                                       8
 1   also “pulled from property and returned” on this same day. ECF No. 58 at 80.
 2          Plaintiff’s CDCR medical records from May 2015 through February 2016 were reviewed
 3   by Dr. Moghaddam, a California Correctional Health Care Services Physician. DSUF at ¶¶ 44-
 4   45.
 5          Dr. Moghaddam described syncope, or fainting, as a sudden loss of consciousness that
 6   occurs when the brain does not receive enough blood or oxygen. DSUF at ¶ 46. Prior to losing
 7   consciousness, an individual can experience dizziness, muscular weakness, nausea, heart
 8   palpitations, or lightheadedness. Id. There are many possible causes for syncope including
 9   dehydration, physical exertion, emotional distress, or a medical condition that affects the heart,
10   blood vessels, lungs, or central nervous system. Id. Syncope is not necessarily dangerous, but it
11   may indicate that a person has a more serious medical condition. Id.
12          Based on his medical practice, Dr. Moghaddam is also familiar with loop recorders that
13   are implanted underneath a patient’s skin in order to continuously monitor the patient’s heart
14   rhythm. DSUF at ¶ 47. A loop recorder automatically detects and logs any abnormal heart
15   rhythm, or arrhythmia, that a patient experiences. Id. This medical device cannot regulate a
16   patient’s heart rate or mitigate any heart conditions that a patient may experience. Id. “Loop
17   recorders are very accurate at detecting and recording heart arrhythmias, and doctors primarily
18   use loop recorders to determine if a patient suffers from a heart-related medical condition.” Id.
19   Plaintiff had a loop recorder implanted based on his reported syncope and near-syncopal
20   episodes. DSUF at ¶ 50. On August 13, 2015, plaintiff’s loop recorder was checked and showed
21   evidence of pauses, the longest being 3.6 seconds, that all occurred during the early morning
22   hours. Id.
23          Dr. Moghaddam examined plaintiff on October 2, 2015 for a follow-up visit for his
24   cardiac complaints. DSUF at ¶ 48-49. During this examination, plaintiff reported that he
25   experienced “near syncnope” and dizziness on September 24, 2015. DSUF at ¶ 49. Plaintiff
26   reported that he did not pass out, and that after he sat down for three minutes he “was okay.” Id.
27   According to Dr. Moghaddam, plaintiff did not indicate experiencing an accelerated heart beat,
28   palpitations, chest pain, shortness of breath, blurred vision, heavy fatigue, or pain caused by his
                                                        9
 1   near syncope on September 24, 2015. ECF No. 4404 at 3, ¶ 10.
 2           Dr. Moghaddam also reviewed a Transfer Summary from San Joaquin General Hospital
 3   dated November 13, 2015 indicating that plaintiff’s bradycardia, or abnormally slow heart rate,
 4   may have been caused by obstructive sleep apnea. DSUF at ¶ 51. This medical record reflects
 5   that plaintiff “is asymptomatic and not complaining of any dizziness” when he is awake. Id.
 6           Plaintiff’s loop recorder data was also reviewed on November 12, 2015 while plaintiff
 7   was at San Joaquin General Hospital. DSUF ¶ 52. This data showed that plaintiff experienced
 8   3.5 to 4 second pauses while he was asleep. Id. “The record reflects that inmate Thomas’s
 9   reported syncope and presyncope events occurred during the day and were not correlated with
10   any underlying cardiac arrhythmias.” ECF No. 4404 at 5, ¶ 15. Dr. Moghaddam also reviewed
11   an “Episode List” of all of plaintiff’s arrhythmias recorded on his loop recorder between August
12   13, 2015 through November 12, 2015. ECF No. 44-4 at 5, ¶ 16. Based on this report, there is no
13   medical evidence that plaintiff experienced any heart palpitations or arrhythmias on September
14   24, 2015. Id.
15           In Dr. Moghaddam’s review of plaintiff’s medical records, he found nothing that
16   identified a medical cause for the reported syncope or presyncope episodes. DSUF at ¶ 55. Dr.
17   Moghaddam did not find any medical evidence demonstrating that plaintiff suffered from any
18   heart problem or heart condition on September 24, 2015. Id. Nor was there any medical
19   evidence that plaintiff suffered any injury related to not having an external device or heart
20   monitor for his loop recorder. Id. In Dr. Moghaddam’s professional opinion, plaintiff’s claim of
21   experiencing syncope symptoms caused by an underlying heart condition on September 24, 2015
22   is contradicted by his medical records. ECF No. 44-4 at 5, ¶ 18.
23           According to defendants, they were not aware that plaintiff was experiencing any medical
24   issue or suffering from a medical condition for which he needed attention during their entire
25   encounter. ECF No. 44-6 at 3; ECF No. 44-7 at 5; ECF No. 44-8 at 3. Nor did he physically
26   appear to need immediate medical attention. Id.
27   /////
28   /////
                                                       10
 1      V.      Legal Standards
 2              A. Summary Judgment
 3           Summary judgment is appropriate when it is demonstrated that there “is no genuine
 4   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
 5   Civ. P. 56(a). A party asserting that a fact cannot be disputed must support the assertion by
 6   “citing to particular parts of materials in the record, including depositions, documents,
 7   electronically stored information, affidavits or declarations, stipulations (including those made for
 8   purposes of the motion only), admissions, interrogatory answers, or other materials....” Fed. R.
 9   Civ. P. 56(c)(1)(A). Summary judgment should be entered, after adequate time for discovery and
10   upon motion, against a party who fails to make a showing sufficient to establish the existence of
11   an element essential to that party's case, and on which that party will bear the burden of proof at
12   trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “[A] complete failure of proof
13   concerning an essential element of the nonmoving party's case necessarily renders all other facts
14   immaterial.” Id.
15           If the moving party meets its initial responsibility, the burden then shifts to the opposing
16   party to establish that a genuine issue as to any material fact actually does exist. See Matsushita
17   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to establish the
18   existence of this factual dispute, the opposing party may not rely upon the allegations or denials
19   of their pleadings but is required to tender evidence of specific facts in the form of affidavits,
20   and/or admissible discovery material, in support of its contention that the dispute exists or show
21   that the materials cited by the movant do not establish the absence of a genuine dispute. See Fed.
22   R. Civ. P. 56(c); Matsushita, 475 U.S. at 586 n.11. The opposing party must demonstrate that the
23   fact in contention is material, i.e., a fact that might affect the outcome of the suit under the
24   governing law, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); T.W. Elec. Serv.,
25   Inc. v. Pacific Elec. Contractors Ass'n, 809 F.2d 626, 630 (9th Cir. 1987), and that the dispute is
26   genuine, i.e., the evidence is such that a reasonable jury could return a verdict for the nonmoving
27   party, see Wool v. Tandem Computers, Inc., 818 F.2d 1433, 1436 (9th Cir. 1987).
28           In the endeavor to establish the existence of a factual dispute, the opposing party need not
                                                        11
 1   establish a material issue of fact conclusively in its favor. It is sufficient that “the claimed factual
 2   dispute be shown to require a jury or judge to resolve the parties' differing versions of the truth at
 3   trial.” T.W. Elec. Serv., 809 F.2d at 631. Thus, the “purpose of summary judgment is to ‘pierce
 4   the pleadings and to assess the proof in order to see whether there is a genuine need for trial.’”
 5   Matsushita, 475 U.S. at 587 (quoting Fed. R. Civ. P. 56(e) advisory committee's note on 1963
 6   amendments).
 7          In resolving the summary judgment motion, the evidence of the opposing party is to be
 8   believed. See Anderson, 477 U.S. at 255. All reasonable inferences that may be drawn from the
 9   facts placed before the court must be drawn in favor of the opposing party. See Matsushita, 475
10   U.S. at 587. Nevertheless, inferences are not drawn out of the air, and it is the opposing party's
11   obligation to produce a factual predicate from which the inference may be drawn. See Richards
12   v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff'd, 810 F.2d 898, 902
13   (9th Cir. 1987). Finally, to demonstrate a genuine issue, the opposing party “must do more than
14   simply show that there is some metaphysical doubt as to the material facts.... Where the record
15   taken as a whole could not lead a rational trier of fact to find for the nonmoving party, there is no
16   ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation omitted).
17              B. Failure to Protect Claims
18          Plaintiff’s first claim against defendants is based on their failure to protect him from
19   defendant Darling’s use of pepper spray on him which plaintiff contends amounted to excessive
20   force. A prison official may be liable under 42 U.S.C. § 1983 if he is aware that a fellow officer
21   is violating a prisoner's constitutional rights but fails to intervene. Cunningham v. Gates, 229
22   F.3d 1271, 1289 (9th Cir. 2000) (“[P]olice officers have a duty to intercede when their fellow
23   officers violate the constitutional rights of a suspect or other citizen.”); see also Gaudreault v.
24   Municipality of Salem, 923 F.2d, 203, 207 n. 3 (1st Cir. 1990) (“An officer who is present at the
25   scene who fails to take reasonable steps to protect the victim of another officer's use of excessive
26   force can be held liable under section 1983 for his nonfeasance.”). The failure to intervene can
27   support an excessive force claim where the bystander-officers had a realistic opportunity to
28   intervene but failed to do so. Lolli v. County of Orange, 351 F.3d 410, 418 (9th Cir. 2003);
                                                         12
 1   Cunningham, 229 F.3d at 1289; Robins v. Meecham, 60 F.3d 1436, 1442 (9th Cir. 1995).
 2               C. Eighth Amendment Deliberate Indifference Standard
 3           Plaintiff's medical claim which arises under the Eighth Amendment has two elements:
 4   proof that plaintiff had a “serious medical need” and that defendants acted with “deliberate
 5   indifference” to that need. Estelle v. Gamble, 429 U.S. 97, 105 (1976). A medical need is serious
 6   if “the failure to treat a prisoner's condition could result in further significant injury or the
 7   ‘unnecessary and wanton infliction of pain.’” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.
 8   1992) (quoting Estelle, 429 U.S. at 104). Deliberate indifference is proved by evidence that a
 9   prison official “knows of and disregards an excessive risk to inmate health or safety; the official
10   must both be aware of the facts from which the inference could be drawn that a substantial risk of
11   serious harm exists, and he must also draw the inference.” Farmer v. Brennan, 511 825, 837
12   (1994). “Prison officials are deliberately indifferent to a prisoner's serious medical needs when
13   they deny, delay, or intentionally interfere with medical treatment.” Hallett v. Morgan, 296 F.3d
14   732, 744 (9th Cir. 2002) (internal citations and quotation marks omitted).
15               D. Qualified Immunity
16           A court employs a two-step analysis in determining qualified immunity. See Saucier v.
17   Katz, 533 U.S. 194, 200–02 (2001); CarePartners LLC v. Lashway, 545 F.3d 867, 876 n. 6 (9th
18   Cir. 2008). Under the first step, the court determines whether, “taken in the light most favorable
19   to the party asserting the injury, do the facts show the officer's conduct violated a constitutional
20   right.” Saucier, 533 U.S. at 201; Bingue v. Prunchak, 512 F.3d 1169, 1173 (9th Cir. 2008). All
21   factual disputes are resolved in favor of the party asserting the injury. See Saucier, 533 U.S. at
22   201; Ellins v. City of Sierra Madre, 710 F.3d 1049, 1064 (9th Cir. 2013). If the answer to the
23   question is “no,” then the inquiry ends and the plaintiff cannot prevail; if the answer is “yes,” the
24   court continues the analysis. See Saucier, 533 U.S. at 201; Bingue, 512 F.3d at 1173. Under the
25   second step, the court determines “whether the right was clearly established,” and applies an
26   “objective but fact-specific inquiry.” Inouye v. Kemna, 504 F.3d 705, 712 (9th Cir. 2007); see
27   Saucier, 533 U.S. at 202. The critical question is whether “the contours of the right were
28   sufficiently clear that a reasonable official would understand that what he is doing violates the
                                                         13
 1   right.” Saucier, 533 U.S. at 202; Inouye, 504 F.3d at 712. Whether a right is clearly established
 2   must be “undertaken in light of the specific context of the case, not as a broad general
 3   proposition.” Saucier, 533 U.S. at 201; Bingue, 512 F.3d at 1173. If the officer could have
 4   reasonably, but mistakenly, believed that his conduct did not violate a clearly established
 5   constitutional right, then the officer will receive qualified immunity. See Saucier, 533 U.S. at
 6   205–06; Johnson v. County of Los Angeles, 340 F.3d 787, 794 (9th Cir. 2003).
 7       VI.      Analysis
 8             As to the failure to protect claim, a law enforcement officer may only be held liable for
 9   failing to intercede if he or she had an opportunity to do so. See Cunningham v. Gates, 229 F.3d
10   1271, 1289-90 (9th Cir. 2000). If a constitutional violation occurs too quickly, there may no
11   realistic opportunity to intercede to prevent the violation. See, e.g., Knapps v. City of Oakland,
12   647 F.Supp.2d 1129, 1159–60 (N.D. Cal. 2009). To establish a prison official's deliberate
13   indifference in violation of the Eighth Amendment, plaintiffs must show that the official “knows
14   of and disregards an excessive risk to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825,
15   837 (1994). “[T]he official must both be aware of facts from which the inference could be drawn
16   that a substantial risk of serious harm exists, and he must also draw the inference.” Id.
17             In this case, the undisputed facts demonstrate that defendants were not at the location of
18   defendant Darling’s initial use of force on plaintiff on the exercise yard. Plaintiff fails to produce
19   any admissible evidence that would allow a reasonable juror to find that defendants were aware of
20   Darling’s asserted use of excessive force before they approached plaintiff to place him in
21   handcuffs. Considering the facts in the light most favorable to the plaintiff, there is no evidence
22   that defendants knew or should have known that defendant Darling would pepper spray plaintiff
23   or use excessive force against him before plaintiff was placed in flexicuffs. Plaintiff speculates
24   that defendants conspired with Darling to use excessive force against him because “Darling
25   point[ed] at me while talking to the surrounding custody staff including all defendants….”5 ECF
26   5
       Plaintiff’s argument conflates the claim that defendants failed to protect plaintiff from Darling’s
27   use of excessive force with an entirely separate claim that all defendants conspired with one
     another to use excessive force against plaintiff. To the extent that plaintiff seeks to expand the
28   claims in the present action to include a free-standing conspiracy claim, the court emphasizes that
                                                        14
 1   No. 58 at 39. However, the relevant question here is whether defendants were subjectively aware
 2   of the risk to plaintiff’s safety. See Jeffers, 267 F.3d at 914. While “[a] risk can be so obvious
 3   that a jury may reasonably infer actual knowledge on the part of the defendants,” Hall v. Bennett,
 4   379 F.3d 462, 464 (7th Cir. 2004); see also Farmer v. Brennan, 511 U.S. 825, 842–43 (1994),
 5   plaintiff presents no evidence of such an obvious risk here that would permit a jury to reasonably
 6   find actual knowledge. Plaintiff has failed to raise a triable issue of fact that defendants knew of
 7   and disregarded a substantial risk to plaintiff’s safety in violation of the Eighth Amendment.
 8   Accordingly, defendants’ motion for summary judgment should be granted with respect to the
 9   Eighth Amendment failure to protect claim.
10          The court also recommends granting defendants’ motion for summary judgment based on
11   the security camera evidence which demonstrates that they did not have a realistic opportunity to
12   intervene to protect plaintiff based on the rapid succession of events that occurred on the exercise
13   yard. See Scott v. Harris, 550 U.S. 372, 378-79 (2007) (finding that at the summary judgment
14   stage, a court should view the facts in the light depicted by undisputed video evidence because the
15   facts must be viewed in the light most favorable to the nonmoving party only if there is a
16   “genuine” dispute as to those facts.). At most, the security video demonstrates that there was a 21
17   second period of time between when plaintiff stood up and when he was pepper sprayed by
18   defendant Darling. Compare C Yard Cam 8 at 10:18:05 with C Yard Cam 8 at 10:18:26.
19   However, during this same time period, other inmates on the yard also stood up and started
20   running towards defendants Pizarro, Camp, and Haring. See C Yard PTZ at 10:18:22-10:18:25;
21   C Yard Cam 8 at 10:18:24-10:18:35.6 In this case, the security camera footage demonstrates that
22   there is no genuine issue of material fact in dispute related to plaintiff’s allegation that defendants
23   failed to protect him. The actions by the other inmates on the exercise yard prevented defendants
24
     the screening order found service of the complaint to be appropriate based only on Eighth
25   Amendment claims and not any separate claim based on a conspiracy. See ECF No. 7 at 1-2.
     6
26     It took defendants longer to walk around the track from the upper basketball court to plaintiff’s
     location on the soccer field than it did for all of the events related to the use of force against
27   plaintiff to occur. Compare C Yard PTZ 7 at 10:16:48-10:18:05 and C Yard Cam 8 at 10:16:47-
     10:18:05 (showing defendants walk around the exercise track to reach plaintiff’s location) with C
28   Yard PTZ 7 at 10:18:05-10:18:40 and C Yard Cam 8 at 10:18:05-10:18:48.
                                                          15
 1   from having a realistic opportunity to prevent Darling’s use of pepper spray on plaintiff.
 2          In an effort to counter the rapid timeframe of the events at issue, plaintiff argues that
 3   defendants precipitated Darling’s second use of force against plaintiff when they used racial
 4   insults. However, even if defendants made every comment alleged by plaintiff as we must
 5   assume for purposes of ruling on the motion for summary judgment, the use of derogatory names
 6   and insults is not enough, without more, to raise a triable issue on a constitutional claim.7 See,
 7   e.g., Austin v. Terhune, 367 F.3d 1167, 1171 (9th Cir. 2004) (noting that “the Eighth
 8   Amendment's protections do not necessarily extend to mere verbal sexual harassment”); Freeman
 9   v. Arpaio, 125 F.3d 732, 738 (9th Cir. 1997) (“As for being subjected to abusive language
10   directed at [one's] religious and ethnic background, verbal harassment or abuse ... is not sufficient
11   to state a constitutional deprivation under 42 U.S.C. § 1983.”) (internal quotations omitted)
12   abrogated on other grounds by Shakur v. Schriro, 514 F.3d 878 (9th Cir. 2008). When the
13   defendant’s words rise to the level of a death threat, several circuit courts of appeal have found
14   such constitutional claims actionable. See Chandler v. D.C. Dept. of Corr., 145 F.3d 1355, 1360
15   (D.C. Cir. 1998); Hudspeth v. Figgins, 584 F.2d 1345, 1348 (4th Cir. 1978); Irving v. Dormire,
16   519 F.3d 441, 449 (8th Cir. 2008). However, plaintiff does not allege that defendants made any
17   threats on his life. Accordingly, defendants’ motion for summary judgment should be granted.
18          With respect to the deliberate indifference to plaintiff’s serious medical needs claim, there
19   is no genuine dispute that plaintiff suffered from a serious medical need at the time when
20   defendants approached him on the exercise yard. Based on the security camera evidence as well
21   as plaintiff’s medical records, no reasonable juror would believe that plaintiff had a serious
22   medical need at that point. The security camera footage demonstrates that plaintiff was able to
23   stand up without assistance and even run while he alleges that he was having “trouble standing…
24   and [was] constantly hunch[ed] over gasping for air while suffering from severe pain….” ECF
25   No. 58 at ¶ 35. Moreover, the security camera footage does not show plaintiff passing out or
26   fainting at any point. Dr. Moghaddam’s review of plaintiff’s heart loop recorder also failed to
27
     7
      The security camera footage does not resolve the issue of what statements were made by the
28   parties because it does not contain any audio.
                                                     16
 1   show any evidence of a cardiac-related episode of syncope. Thus, the record taken as a whole
 2   could not lead a rational trier of fact to find that plaintiff suffered from a serious medical need.
 3   See Matsushita, 475 U.S. at 587.
 4           Here, the facts taken in the light most favorable to plaintiff show a delay in obtaining
 5   medical attention for plaintiff’s injuries. Where a prisoner alleges that delay of medical treatment
 6   evinces deliberate indifference, the prisoner must show that the delay caused “significant harm
 7   and that Defendants should have known this to be the case.” Hallett v. Morgan, 296 F.3d 732,
 8   745–46 (9th Cir. 2002); see McGuckin v. Smith, 974 F.2d 1050, 1060 (9th Cir. 1992), overruled
 9   on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997). Mere
10   delay of medical treatment, “without more, is insufficient to state a claim of deliberate medical
11   indifference.” Shapley v. Nev. Bd. of State Prison Comm'rs, 766 F.2d 404, 407 (9th Cir. 1985).
12   Here, the medical treatment records from September 28, 2015 demonstrate that the only lasting
13   harm that plaintiff suffered was an abrasion to his left elbow. ECF No. 58 at 82. This is not
14   sufficient to establish any significant harm resulting from the delay in receiving medical attention
15   on September 24, 2015. See Shapley, 766 F.2d at 407. Moreover, the undisputed evidence
16   demonstrates that defendants were not responsible for the delay. The ensuing prison riot and
17   defendants’ efforts to restore order to the exercise yard were responsible for the delay in obtaining
18   medical assistance for plaintiff. Defendants Haring and Camp were both escorted from the
19   exercise yard to receive medical treatment themselves and did not have the opportunity to get
20   medical treatment for plaintiff. For all these reasons, the court finds that defendants are entitled
21   to summary judgment on this claim.
22           Defendants’ motion for summary judgment also contends that they are entitled to
23   qualified immunity. Applying the two-step analysis of Saucier v. Katz, 533 U.S. 194, 201 (2001),
24   the court concludes that even taken in the light most favorable to the plaintiff, the defendants’
25   conduct did not violate the Eighth Amendment for the reasons explained above. Accordingly, the
26   undersigned recommends granting defendant’s summary judgment on the additional grounds of
27   qualified immunity.
28   /////
                                                        17
 1           VII.    Plain Language Summary for Pro Se Party
 2              Since plaintiff is acting as his own attorney in this case, the court wants to make sure that
 3   this order is understood. The following information is meant to explain this order in plain English
 4   and is not intended as legal advice.
 5              The court has reviewed the pending motion for summary judgment as well as the
 6   affidavits and evidence submitted by the parties and has concluded that the facts of your case are
 7   not sufficiently in dispute to warrant a trial against defendants Pizzaro, Camp, and Haring. Your
 8   case will proceed on the Eighth Amendment claims against defendant Darling.
 9              You have fourteen days to explain to the court why this is not the correct outcome in your
10   case. If you choose to do this you should label your explanation as “Objections to Magistrate
11   Judge’s Findings and Recommendations.” The district court judge assigned to your case will
12   review any objections that are filed and will make a final decision on the motion for summary
13   judgment.
14              In accordance with the above, IT IS HEREBY RECOMMENDED that:
15              1.   The motion for summary judgment filed by defendants Camp, Haring, and Pizzaro
16                   (ECF No. 44) be granted;
17              2. Plaintiff’s Eighth Amendment claims against defendants Camp, Haring, and Pizarro
18                   be dismissed with prejudice; and,
19              3. This case proceed on the Eighth Amendment claims against defendant Darling.
20              These findings and recommendations are submitted to the United States District Judge
21   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
22   after being served with these findings and recommendations, any party may file written
23   objections with the court and serve a copy on all parties. Such a document should be captioned
24   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
25   /////
26   /////
27   /////
28   /////
                                                           18
 1   objections shall be served and filed within fourteen days after service of the objections. The
 2   parties are advised that failure to file objections within the specified time may waive the right to
 3   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 4   Dated: February 14, 2019
 5

 6

 7

 8

 9

10

11

12   12/thom2691.msj.docx

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       19
